Citation Nr: 0406676	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected disability of the 
right lower extremity.

2.  Entitlement to service connection for a hip disorder, to 
include as secondary to a service-connected disability of the 
right lower extremity.

3.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a penetrating shell fragment wound of the right 
popliteal space with total knee replacement.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from February 1943 to June 
1945 and is in receipt of medals and awards to include a 
Purple Heart based on combat service.  His claims come before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2000 and September 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

This case is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran and his 
representative if they are required to take further action. 


REMAND

The veteran seeks service connection for back and hip 
disorders secondary to a service-connected disability of the 
right lower extremity and an increased evaluation for his 
right lower extremity disability.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The VCAA and its 
implementing regulations redefined VA's obligations to notify 
and assist a claimant in furtherance of an appeal and are 
applicable to the veteran's claims now before the Board.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  After a review of the claims file, the 
Board has determined that additional notification and 
development is necessary.

First, the VCAA provides that VA must notify a claimant of 
the information needed to substantiate his claims.  See 
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Although in various 
documents, the RO generally informed the veteran of VA's 
newly expanded duties to notify and assist, the RO did not 
provide the veteran with the specific information necessary 
to satisfy VCAA's notification provisions and recent case 
precedent.  It is thus necessary on remand for the RO to send 
the veteran a letter informing him of the evidence needed to 
support his claims, explaining to him whether he is 
responsible for submitting such evidence or whether VA will 
obtain and associate such evidence with the claims file, and 
otherwise advising him to provide all evidence in his 
possession that pertains to his claims.  

Second, there is relevant evidence that is outstanding and 
needs to be secured.  In a written statement dated April 
2001, Edward J. Nebel, M.D., a private orthopedic surgeon, 
indicated that the veteran underwent a total right knee 
arthroplasty on April 4, 2001.  Records of this procedure and 
any follow-up treatment are not in the claims file.  Dr. 
Nebel also indicated that the veteran had bilateral hip 
arthritis and degenerative disc disease of the lumbar spine, 
but there are no treatment records in the claims file 
confirming these diagnoses.  All outstanding medical evidence 
that refers to the veteran's right leg, back and hips are 
pertinent to the claims now before the Board and should be 
secured on remand.  

Furthermore, according to the veteran, his right knee 
symptoms have worsened since he filed his claim, but there is 
no evidence in the claims file showing that he has sought 
treatment for those symptoms since 1996.  To learn more on 
this matter, the RO should contact the veteran on remand and 
ask him to identify all medical providers who have treated 
his right leg, back and hips since his discharge from service 
and whose records are not currently in the claims file.  The 
RO should specifically seek information about the April 4, 
2001 procedure, including the location of the facility where 
it was performed.

Third, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case examinations are necessary relevant to each of the 
claims on appeal.  

With respect to the veteran's back and hip claims, the Board 
notes that the record contains contradictory evidence both as 
to the existence of current back and hip disabilities and 
also as to the etiology of such.  As such, a clarifying 
examination, by a physician who has not previously examined 
the veteran, is needed to determine the existence and 
etiology of claimed back and hip disorder, to include whether 
such are related to the veteran's service-connected right leg 
disability.

With regard to the veteran's claim for an increased 
evaluation, the RO provided the veteran VA spine and joints 
examinations by the same examiner in July 2000 and August 
2002.  As the veteran alleged in a VA Form 9 received in 
March 2003, however, the report of the latter examination, 
which was conducted after the veteran's total right knee 
arthroscopy, is inadequate for rating purposes.  It does not 
indicate whether and to what degree the veteran has objective 
pain and/or weakness of the right knee.  Such findings are 
necessary to rate the veteran's right lower extremity 
disability under 38 C.F.R. § 4.71, Diagnostic Code 5055 
(2003).  Thus, further examination is necessary to obtain an 
accurate picture of the veteran's current disability status.  

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran with 
the appropriate notification required by 
the VCAA and its implementing regulations 
relevant to both the service connection 
claims and the rating claim on appeal.  
Such action should include informing the 
veteran of the evidence needed to support 
his claims, explaining to him whether he 
is responsible for submitting such 
evidence or whether VA will obtain and 
associate such evidence with the claims 
file, and advising him to provide all 
evidence in his possession that pertains 
to his claims.  The RO should afford the 
veteran an opportunity to respond to this 
notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the veteran in 
obtaining all identified evidence.

2.  The RO should specifically request the 
veteran to provide the complete names, 
addresses and dates of treatment of all 
health care professionals, VA and non-VA, 
who have evaluated the disabilities at 
issue in this appeal since his period of 
active duty and whose records are not 
already in the claims file.  In 
particular, the RO should ask the veteran 
to identify the physicians who conducted 
the April 4, 2001, total right knee 
arthroscopy and rendered any follow-up 
right knee treatment.  The RO should also 
ask the veteran to identify all dates of 
all treatment by Dr. Nebel.

3.  After obtaining any necessary 
authorization(s), the RO should request, 
obtain and associate with the claims file 
the actual clinical records, inpatient 
and outpatient records, consultation 
reports, reports of diagnostic testing, 
progress notes, and any other pertinent 
treatment records or evaluation reports 
from all medical providers identified 
pursuant to the above.  If any records 
are unavailable, the RO should note this 
fact in writing in the record and advise 
the veteran of the same such that he has 
the opportunity to submit the identified 
records.

4.  The RO should afford the veteran an 
appropriate VA orthopedic examination, by 
an examiner who has not previously 
evaluated the veteran's back, hip and 
right lower extremity disabilities.  The 
RO should notify the veteran that if he 
does not attend the scheduled 
examination, his failure to do so might 
adversely affect his claim.  The claims 
file must be provided to the examiner and 
review of such should be confirm in the 
written examination report.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should: 

a) identify the appropriate 
diagnoses (or refute the existence) 
of all current disabilities of the 
hips and back.  

b) provide an opinion as to whether 
each currently identified back and 
hip disorder is more likely than 
not, less likely than not or at 
least as likely as not caused or 
made worse by the veteran's service-
connected right leg disability, or, 
etiologically related to his period 
of active service; 

c) describe the nature and severity 
of all symptoms of the veteran's 
service-connected right lower 
extremity disability, to include 
manifested ranges of motion and the 
presence or absence of any 
instability;

d) specifically indicate whether the 
disability causes objectively 
manifested pain and/or weakness, and 
if so, provide an opinion as to 
whether such pain and/or weakness is 
best characterized as intermediate 
or severe; and

e) provide a detailed rationale, 
with specific references to the 
record, for all findings and 
conclusions.  

5.  The RO should review the examination 
reports to ensure that they comply with 
the Board's remand instructions.  If 
either report is deficient in any regard, 
the RO should undertake the requisite 
corrective action.  

6.  Once all development is completed, 
the RO should readjudicate the veteran's 
claims based on a consideration of all of 
the evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, VA should 
return this case to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


